                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

CORINNE MOORE                                                             PLAINTIFF

v.                         CASE NO. 4:19-CV-00397-BSM

ARKANSAS BLUE CROSS BLUE SHIELD                                         DEFENDANT


                                       ORDER

      Pursuant to Corinne Moore’s notice of voluntary dismissal [Doc. No. 19], this case

is dismissed without prejudice.

      IT IS SO ORDERED this 14th day of February, 2020.


                                                ________________________________
                                                UNITED STATES DISTRICT JUDGE
